Citation Nr: 0529385	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  00-15 536	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for a left knee strain with anterior crucial 
ligament tear.

2.  Entitlement to an initial compensable disability rating 
for status post L1 compression fracture of the lumbosacral 
spine prior to April 11, 2002.  

3.  Entitlement to an initial disability rating in excess of 
10 percent for status post L1 compression fracture of the 
lumbosacral spine since April 11, 2002.

4.  Entitlement to initial disability rating in excess of 10 
percent for dysthymic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran retired in June 1998 with almost 17 years of 
active duty service.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In relevant part, the RO granted 
service connection for a left knee strain with anterior 
crucial ligament tear, status post L1 compression fracture of 
the lumbosacral spine, and dysthymic disorder, and assigned 
zero percent evaluations for each, effective July 1, 1998.  
In October 2003, the Board remanded the appeal for further 
development.

In a March 2002 rating decision, the RO increased the 
evaluation for dysthymic disorder to 10 percent, effective 
July 1, 1998.  The veteran has not indicated that he is 
satisfied with this rating.  Thus, the claim is still before 
the Board.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

In a May 2002 rating decision, the RO increased the 
evaluation for status post L1 compression fracture of the 
lumbosacral spine to 10 percent, effective April 11, 2002.  
As the veteran has not indicated that he is satisfied with 
this rating, the claim is still before the Board.  See id.  
Also, because of the effective date assigned for the 
increased evaluation, the issues are as listed on the title 
page.  

In an April 2005 rating decision, the RO increased the 
evaluation for a left knee strain with anterior crucial 
ligament tear to 10 percent, effective July 1, 1998.  Because 
the veteran has not indicated that he is satisfied with this 
rating, this claim is also still before the Board.  See id.  

During the course of the appeal, jurisdiction of the case was 
transferred to the RO in Washington, DC.

The veteran was scheduled for a May 2003 Board hearing in 
Washington, DC; however, the record shows that he cancelled 
that hearing and does not wish to reschedule.  Thus, his 
request for a hearing before a member of the Board is 
considered withdrawn.  See 38 C.F.R. § 20.702(e) (2005).  

On other matters, in a statement received in July 2000, the 
veteran indicated his desire for higher evaluations for his 
service-connected chronic obstructive pulmonary disease 
(COPD) and residual scar associated with status post 
laceration wound of the lower right leg.  The Board views 
this statement as claims for increased ratings.  Although the 
RO adjudicated the first claim for an increased rating for 
COPD in a May 2002 rating decision, the RO has not 
adjudicated the second claim.  Thus, the issue of entitlement 
to an increased rating for status post laceration wound of 
the lower right leg with sutures and residual scar is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran contends, in essence, that his service-connected 
disabilities are more disabling than currently evaluated.  

After review, the Board observes that the record reflects a 
procedural deficiency.  The Board notes that a March 2005 
rating decision was sent to the veteran at a new address.  
The RO, however, subsequently sent the veteran the most 
recent March 2005 supplemental statement of the case (SSOC) 
to his old address.  In June 2005, the RO also sent to the 
veteran's old address a letter notifying him that his appeal 
was being returned to the Board and that he had 90 days to 
request a hearing, change representatives, or submit 
additional evidence.  The above letter was returned as 
undeliverable.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the presumption of regularity that 
attends the administrative functions of the Government is 
applicable and that ordinarily it would be presumed that the 
RO provided the veteran with the March 2005 SSOC and June 
2005 notice letter, unless rebutted by clear evidence to the 
contrary.  See Baldwin v. West, 13 Vet. App. 1, 6 (1999); 
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  The Court has 
declared, however, VA's use of an incorrect address 
constitutes the clear evidence needed to rebut the 
presumption that it properly notified the veteran.  See 
Fluker v. Brown, 5 Vet. App. 296, 298 (1993); Piano v. Brown, 
5 Vet. App. 25, 26-27 (1993); see also Crain v. Principi, 17 
Vet. App. 182, 189 (2003) (holding that even an incorrect zip 
code on a VA mailing is clear evidence to rebut the 
presumption of regularity).  

In light of the above, although the March 2005 SSOC was not 
returned as undeliverable, because the record reflects that 
the veteran provided VA with his new address and because the 
June 2005 letter, which was sent to the old address, was 
returned as undeliverable, the Board finds that the 
presumption of regularity has been rebutted and that the 
veteran was not provided either the March 2005 SSOC or June 
2005 letter.  Therefore, to ensure due process, the RO should 
send the veteran and his representative the March 2005 SSOC 
and the notification letter regarding his appeal using the 
current address of record, as reflected in the letter 
accompanying the March 2005 rating decision.

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should send the veteran and his 
representative the March 2005 SSOC and a 
letter notifying him that his appeal has 
been returned to the Board and that he 
has 90 days to request a hearing, change 
representatives, or submit additional 
evidence.  In this regard, the above 
should be sent to the veteran's current 
address of record, as reflected in the 
letter accompanying the March 2005 rating 
decision.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



